Mr. Presiding Justice Brown delivered the opinion of the court. 3. Witnesses, § 281*—when documentary evidence admissible to impeach deposition. Documents which show representations by a deponent contradictory to his statements in his deposition are admissible to impeach such statements. 4. Trial,- § 245*—when statement of court as to insufficiency of data for computation of finding not ground for reversal. In an action to recover a balance claimed to be due on commissions on sales, a statement of the judge, at the earlier stages of the trial, that he did not have the data for the computation of a finding is not ground for reversal where it is not shown that he could not afterwards acquire the data.